DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inaba (US2020/0072153 A1).

Regarding to Claim 1, Inaba teaches an electromagnetic valve driver, comprising:
an electric power feeder configured to apply a power voltage obtained by switching a battery voltage to one end of an electromagnetic coil of an electromagnetic valve (Paragraph 36 teaches the battery power.  Paragraph 44 teaches an electromagnet of a valve, so it would be known there is an electromagnetic coil.  Part 6 comprises Part 14 to supply current, which can be considered as a power to the coil.  Fig. 4 shows a chart of power supply to the coil);
a detector configured to detect a drive current flowing through the electromagnetic coil (Fig. 1, Part 15, Paragraph 40 teaches the function of Part 15, which includes detecting the current); and

wherein the electric power feeder adjusts the drive current by operating in a state in which the power voltage is applied to the electromagnetic coil on the basis of a detection value of the detector (Paragraphs 37-40), and
the power supply supplies the power obtained by sampling and holding a reference power in a period excluding a switching period of the battery voltage in the electric power feeder to the detector (Fig. 4 shows the chart of boost control pulse would stop during at least a boost current transition period, which would reflect the claimed limitation under the broadest reasonable interpretation).

Regarding to Claim 2, Inaba teaches the electromagnetic valve driver, wherein the electric power feeder includes a booster circuit configured to boost the battery voltage by switching the battery voltage to generate the power voltage (Fig. 1, Part 13),
wherein the power supply samples and holds the reference power in a period excluding the switching period of the battery voltage in the booster circuit (Fig. 4 shows the chart of boost control pulse would stop during at least a boost current transition period, which would reflect the claimed limitation under the broadest reasonable interpretation).

Regarding to Claim 3, Inaba teaches the electromagnetic valve driver, wherein the electric power feeder selectively selects the power voltage obtained using the booster circuit 

Regarding to Claim 4, Inaba teaches the electromagnetic valve driver, wherein the power supply includes a sample and hold circuit configured to sample and hold the reference power in a period excluding the switching period of the battery voltage (Fig. 1, Part 15 shows a circuit, and Paragraph 25 teaches the operation.  Fig. 4 shows the chart of boost control pulse would stop during at least a boost current transition period, which would reflect the claimed limitation under the broadest reasonable interpretation).

Regarding to Claim 5, Inaba teaches the electromagnetic valve driver, wherein the power supply includes a sample and hold circuit configured to sample and hold the reference power in a period excluding the switching period of the battery voltage (Fig. 1, Part 15 shows a circuit, and Paragraph 25 teaches the operation.  Fig. 4 shows the chart of boost control pulse would stop during at least a boost current transition period, which would reflect the claimed limitation under the broadest reasonable interpretation).

Regarding to Claim 6, Inaba teaches the electromagnetic valve driver, wherein the power supply includes a sample and hold circuit configured to sample and hold the reference power in a period excluding the switching period of the battery voltage (Fig. 1, Part 15 shows a circuit, and Paragraph 25 teaches the operation.  Fig. 4 shows the chart of boost control pulse 

Regarding to Claim 7, Inaba teaches the electromagnetic valve driver, wherein the electromagnetic valve is a fuel injection valve configured to directly inject a fuel to a cylinder in a direction injection engine (Paragraph 19).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oyama (US2004/0118384 A1) teaches a valve control system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/YI-KAI WANG/             Examiner, Art Unit 3747